Citation Nr: 1426742	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  13-36 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for acquired psychiatric disorder other than schizophrenia.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. All, Associate Counsel




INTRODUCTION

The Veteran served on brief periods of active duty on four separate occasions under four different names.  His service dates were October 15, 1958 to June 25, 1959; September 9, 1959 to October 27, 1959; August 25, 1960 to October 12, 1960; and March 3, 1961 to May 26, 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

(The issue of entitlement to service connection for acquired psychiatric disorder other than schizophrenia is addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran does not have a back disability that is attributable to any period of military service.


CONCLUSION OF LAW

The Veteran does not have a back disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, VA's duty to notify has been satisfied through notice letters dated in January 2012 and April 2013, which fully addressed all notice elements.  The letters informed the Veteran of what evidence was required to substantiate his claim for service connection, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to assist the Veteran in locating additional records has been satisfied.

A VA examination was not provided in conjunction with the Veteran's claim for service connection for back disability, and the record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As discussed below, there is no evidence in the record indicating an association between current disability and an event in service.  The Veteran's own conjecture about a possible relationship is insufficient to trigger VA's duty to provide an examination with an opinion.  Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010).  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with his back disability claim.

In light of the foregoing, no further assistance to the Veteran in developing the facts pertinent to the issue decided herein is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires competent evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may also be established on a presumptive basis for certain chronic diseases listed in 38 C.F.R. §3.309(a), including arthritis (degenerative joint disease).  Unless clearly attributable to intercurrent causes, presumptive service connection may be awarded if a listed chronic disease manifests itself and is identified as such either in service or within the specified presumptive period, and the Veteran presently has the same disease.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  If, however, a chronic disease is noted during service but is either not chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after separation is required in order to grant service connection.  38 C.F.R. §§ 3.303(b); Walker, 708 F.3d at 1336.

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The Veteran seeks entitlement to service connection for a back disability, which he claims originated from an injury sustained during his first period of service, when a drill sergeant ordered him to climb a ladder and then pushed him off, causing him to fall on his back and buttocks.  The Veteran contends that his current back disability, diagnosed as compression injury and arthritis, originated from that alleged in-service injury.  See February 2012 claim and statement.

Service treatment records for all periods of service are completely silent for any back problems or complaints.  The Veteran's reports of medical examination reflected normal clinical findings with regard to his spine and musculoskeletal system, with no back complaints or defects noted.  See examination reports dated in October 1958, May 1959, September 1959, October 1959, August 1960, September 1960, and March 1961.  Additionally, each of the Veteran's self-reported medical history forms, which were completed in conjunction with the aforementioned examinations, were silent as to any back problem.

Relevant post-service medical evidence consists of both private and VA treatment records.  With regard to private treatment, an August 1992 medical record from Dr. R.C. reflected the Veteran sought care for right hip and back pain after he fell from a ladder three days earlier.  X-rays taken at that time "showed compression fractures at L-2 [and] L-3."  Examination revealed "tenderness over the lumbar spine to palpation," and "some tenderness over his right hip."  The treatment record reflected "good range of motion" and intact lower extremity reflexes.  The physician's impression was "[c]ompression fractures L-2, L-3."  The report of a follow-up examination in September 1992 noted that x-rays taken of the Veteran's hips were unremarkable.  At that time, the Veteran reported that his back continued to "hurt[] him quite a bit, but [seemed] to be gradually getting a little better."  The physician continued the previous diagnosis.  A June 1993 record reflected continued problems with chronic back pain; however, examination of the Veteran's back was "essentially unremarkable."  The physician's impression was chronic back pain.

With regard to VA treatment, a November 2003 medical record reflected complaint of low back pain, radiating toward the right leg.  An April 2006 urgent care note reflected that Veteran presented with right hip and lumbar spine pain after "he tripped over a box several days [earlier] and fell backward [and l]anded on [his] buttock[s]."  X-rays showed "possible compression fracture T[-]12."  The physician diagnosed "soft tissue injury, clinically without severe back pain."  In December 2010, the Veteran underwent a Computed Tomography (CT) scan for his lumbar spine.  Based on the examination results, the Veteran was diagnosed with multilevel degenerative disc disease and degenerative facet joint disease, "worst at L4-L5[,] where there is evidence of spinal stenosis."  A December 2010 physical therapy treatment plan record reflected an evaluation due to low back pain and loss of balance, which the Veteran reported as having progressively worsened over the previous two years.  The Veteran stated that he had "a bad fall in the Army," which he "fe[lt was] the cause of his lumbar compression fractures."  A September 2011 primary care note reflected the Veteran's desire to see a chiropractor for "possible traction" due to chronic low back pain.  A December 2011 chiropractic consultation note reflected complaint of back pain that was "knife-like," with a plan for follow-up treatment, including intermittent traction.

Entitlement to service connection on a direct basis requires competent evidence of a current disability, in-service incurrence or aggravation of a disease or injury, and medical evidence of a nexus between the current disability and service.  Based on the evidence of record, the Board finds that the Veteran has a current back disability; however, service connection is not warranted.

The Veteran's service records contain no evidence of in-service incurrence or aggravation of a back injury, or any complaint of or treatment for back pain.  Indeed, the Veteran denied any back problems at his several entrance and separation medical examinations, and was found to be clinically normal in that regard, without diagnoses, history, or treatment of any back problem.  While it is possible that the Veteran fell off of a ladder during his first period of service as he has alleged, there is no suggestion of a resultant problem or medical treatment for such.  Indeed, the reports of examination and medical history strongly suggest that there was no residual effect from any fall he may have had.  Although it is understandable that the Veteran might have refrained from reporting the alleged incident or seeking medical care out of fear of retaliation, as he has implied; such reasons ceased once he was separated from service.  Instead, the Veteran re-enlisted three more times without a report of any back problem.  Based on the medical evidence of record, it was not until August 1992, more than 30 years after service, that the Veteran first complained of and sought treatment for back pain, which, interestingly, he reported had begun after he fell from a ladder a few days earlier.  This lapse in time of more than 30 years weighs heavily against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

With respect to the final requirement, the Veteran has asserted that there is a relationship between his current back disability and his military service.  While the Veteran is competent to report the symptoms of his disability, he is not competent to provide an opinion as to its etiology.  Such a question is complex in nature and requires the specialized knowledge or training of a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  There is no evidence that the Veteran has such medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, while the Veteran is competent to describe his back symptoms, he is not competent to opine on the complex medical question of etiology.  There is no evidence indicating any possible relationship between current disability and any event in service.  

Thus, the Board concludes that the preponderance of the evidence is against the claim for service connection for back disability.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Service connection for a back disability is denied.


ORDER

Entitlement to service connection for back disability is denied.


REMAND

In October 2011, the Veteran filed a claim of service connection for posttraumatic stress disorder (PTSD) as due to military sexual trauma (MST).  In June 2013, the RO issued a rating decision and denied the Veteran's claim.  Subsequently, in response to the Veteran's notice of disagreement, the RO issued a statement of the case (SOC) and a supplemental statement of the case (SSOC), continuing the previous denials.  Beginning with its December 2013 SOC, the RO broadened the issue on appeal to include any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that VA must consider alternate psychiatric disorders within the scope of a claim of service connection for a psychiatric disorder).  This expansion may not be taken to include schizophrenia, however, as the Board denied service connection for schizophrenia in January 2006, finding that it clearly and unmistakably pre-existed his service and was not aggravated therein.  That decision is final, and there has been no application to reopen the claim.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1104.  In October 2011, the Veteran did not seek to reopen the claim, but instead made a new claim for PTSD as due to MST.  As such, the issue on appeal includes any acquired psychiatric disorder other than schizophrenia.

In May 2013, the Veteran underwent a VA examination in support of his PTSD claim.  The examiner concluded that the Veteran did not meet all the criteria for a diagnosis of PTSD.  Based on that examination, and a January 2014 addendum opinion, the RO denied service connection for PTSD.  Nevertheless, given the broader issue of any psychiatric disorder other than schizophrenia, the Board observes that the Veteran was recently diagnosed with a depressive disorder, for which service connection must also be considered.  See, e.g., VA treatment records dated in April, May, and June 2013.  As the record does not contain a nexus opinion with regard to that diagnosis, an additional examination and opinion is necessary prior to a Board decision.

On remand, attempts should be made to obtain any outstanding treatment records (VA or private) related to the Veteran's mental health treatment.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent medical records (VA or private) related to the Veteran's mental health treatment.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder present, to include the above-noted depressive disorder, but not schizophrenia, which is not a subject of this appeal.  The claims file must be provided to and reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  Psychological testing should be conducted with a view toward determining what diagnosis(es) is/are appropriate.

After reviewing the record, conducting any necessary tests, and examining the Veteran, the examiner should state whether it is at least as likely as not (probability of at least 50 percent) that any acquired psychiatric disorder other than schizophrenia had its onset during military service, or is otherwise attributable to military service.

A complete rationale must be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  (If an examination is not possible, a psychiatrist should be asked to review the record and respond to the request for an opinion.)

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If a benefit sought on appeal is not granted, provide the Veteran and his representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


